                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        BENECE BOOKER,
                                   7                                                          Case No. 20-cv-06287-JCS
                                                        Plaintiff.
                                   8
                                                 v.                                           ORDER OF DISMISSAL
                                   9
                                        SPROUTS FARMERS MARKET, INC.,
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           The Court having been advised that the parties have agreed to a settlement of this case,

                                  14           IT IS HEREBY ORDERED that this case is dismissed in its entirety with prejudice;

                                  15   provided, however, that if any party hereto shall certify to this Court, within thirty (30) days, with

                                  16   proof of service of a copy thereon to opposing counsel, that the agreed consideration for said

                                  17   settlement has not been delivered over, the foregoing Order shall stand vacated and this case shall

                                  18   forthwith be restored to the calendar to be set for trial.

                                  19           IT IS SO ORDERED.

                                  20   Dated: May 10, 2021

                                  21                                                      ____________________________
                                                                                          JOSEPH C. SPERO
                                  22                                                      United States Chief Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
